In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00221-CR



     DONALD EUGENE GOODWIN, JR., Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 354th District Court
                 Hunt County, Texas
                Trial Court No. 28,696




       Before Morriss, C.J., Carter and Moseley, JJ.
      Memorandum Opinion by Chief Justice Morriss
                              MEMORANDUM OPINION
       Donald Eugene Goodwin, Jr., appellant, has filed a motion to dismiss his appeal. The

motion was signed by both Goodwin and his counsel in compliance with the Texas Rules of

Appellate Procedure. See TEX. R. APP. P. 42.2(a). As authorized by Rule 42.2(a), we grant the

motion.

       Accordingly, we dismiss this appeal.




                                              Josh R. Morriss, III
                                              Chief Justice

Date Submitted:      December 4, 2013
Date Decided:        December 5, 2013

Do Not Publish




                                              2